Hosmer, Ch. J.
I should have no doubt had this enquiry been made at an early stage of the proceeding, that Kneeland Townsend ought to have been made a party, as well to prevent future litigation, as to settle, at a stroke, the rights of all concerned. It is not necessary that he should have been a co-partner with Auger. Chancery will usually cause all persons principally interested to be made parties, to do complete justice, by embracing the whole subject, and settling the rights of all persons concerned in the matter of the suit; and thus making the decree of the court perfectly safe to those who are *357to obey it. Coop. Eq. Plead. 33. Nor is the interference of the court precluded by the defendant’s answer. When a cause comes on to a hearing, the objection that proper parties are wanting is admissible, or the court may refuse to proceed to a decree until this is done. Coop. Eq. Plead. 33. But the court is not bound to call in a party, who has a possible interest. “ The general rule,” said Chancellor Kent, in 1 Johns. Chan. Rep. 350. “ requiring all persons interested to be parties, ought to be restricted to cases of parties to the interest involved in the issue, and necessarily to be affected by the decree.” It is, besides, a rule adopted for convenience merely, and is dispensed with, when it becomes extremely difficult or inconvenient. Adair v. New-River Co. 11 Ves. 429.
Now, Kneeland Townsend is not necessarily affected by the decree, in this case ; and it would be inconvenient, in a high degree, at the present stage of the cause, and unreasonable in favour of Auger, who seasonably might have made his objection, to cause the former person to be made a party.
The other Judges were of the same opinion.
Decree for the plaintiff.